
	
		II
		110th CONGRESS
		2d Session
		S. 3630
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Johnson (for himself
			 and Mr. Voinovich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To authorize a comprehensive program of
		  nationwide access to Federal remote sensing data, to promote use of the program
		  for education, workforce training and development, and applied research, and to
		  support Federal, State, tribal, and local government programs.
	
	
		1.Short titleThis Act may be cited as the
			 AmericaView Authorization
			 Act.
		2.FindingsCongress finds that—
			(1)when Federal remote sensing data is
			 available in a cost-effective and timely manner, State and local governments
			 and educational institutions are able to develop new scientific, educational,
			 and practical applications for the data and to adopt new tools for applied
			 research, education, and training, as evidenced by the success of the United
			 States Geological Survey pilot projects OhioView and Gateway to the
			 Earth;
			(2)increased access to remote sensing data
			 through State data archives benefits user communities that have traditionally
			 struggled to afford the data because—
				(A)educators—
					(i)train college students for technology
			 careers in remote sensing; and
					(ii)train teachers that remote sensing data can
			 enhance student learning in elementary and secondary education;
					(B)historically black colleges and
			 universities partner with StateView universities to enhance learning and
			 training opportunities for students;
				(C)Native Americans provide training and
			 education regarding—
					(i)the use and application of remote sensing
			 data for Native American students; and
					(ii)developing satellite-based applications for
			 managing reservation resources;
					(3)universities and State and local government
			 agencies use remote sensing data to support practical purposes,
			 including—
				(A)monitoring the health of national land and
			 forests;
				(B)monitoring crop progress, assessing damage,
			 and predicting crop yield;
				(C)assisting with transportation and land-use
			 planning in the urban areas of the United States;
				(D)predicting and assisting with the
			 management of human disease outbreaks; and
				(E)assessing and managing natural disasters;
			 and
				(4)the AmericaView program is uniquely
			 positioned—
				(A)to help each State address remote sensing
			 data infrastructure issues; and
				(B)to expand the use and benefits of remote
			 sensing data to each State.
				3.DefinitionsIn this Act:
			(1)AmericaView programThe term AmericaView program
			 means the national AmericaView program of the United States Geological Survey
			 established under section 4(a), comprised of—
				(A)the AmericaView project; and
				(B)AmericaView.
				(2)AmericaView projectThe term AmericaView project
			 means the United States Geological Survey data archive, development,
			 maintenance, and product distribution program conducted at the EROS Data
			 Center.
			(3)AmericaViewThe term AmericaView means the
			 national nonprofit collaboration of StateView participants cooperating with the
			 EROS Data Center to achieve the purposes of the AmericaView program.
			(4)Educational institutionThe term educational
			 institution means any public or private elementary or secondary school,
			 vocational school, correspondence school, business school, college (including a
			 junior college or teachers’ college), normal school, professional school,
			 institution of higher education, or scientific or technical institution, or any
			 other institution that furnishes education.
			(5)EROS Data CenterThe term EROS Data Center
			 means the data management, systems development, and research field center of
			 the United States Geological Survey.
			(6)National Spatial Data
			 InfrastructureThe term
			 National Spatial Data Infrastructure means the technology,
			 policies, standards, and human resources necessary to acquire, process, store,
			 distribute, and improve use of geospatial data for the United States
			 established by Executive Order 12906 (59 Fed. Reg. 17671 (April 11,
			 1994)).
			(7)Remote sensing dataThe term remote sensing data
			 means all information acquired from above the surface of the Earth by satellite
			 or airplane.
			(8)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Director of the United States
			 Geological Survey.
			(9)StateThe term State means each of
			 the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern
			 Mariana Islands.
			(10)StateViewThe term StateView means the
			 AmericaView program of a single State, comprised of—
				(A)educational institutions; and
				(B)State and local governments.
				4.AmericaView program
			(a)In generalThe Secretary shall establish and maintain
			 a nationwide program, to be known as the AmericaView program, to
			 advance the availability, timely distribution, and widespread use of remote
			 sensing data and technology in each State.
			(b)PurposesThe purposes of the AmericaView program
			 are—
				(1)to increase accessibility and expand the
			 use of remote sensing data in a standard, easy-to-use format to—
					(A)Federal, State, local, and tribal
			 governments;
					(B)communities;
					(C)educational institutions; and
					(D)the commercial sector;
					(2)to assist each State in establishing the
			 infrastructure necessary to archive and distribute remote sensing data;
				(3)to ensure that the National Satellite Land
			 Remote Sensing Data Archive of the United States Geological Survey and State
			 remote sensing data archives support and comply with other Federal programs
			 relating to national data infrastructure, homeland security, and national
			 defense; and
				(4)to provide remote sensing data to the
			 National Spatial Data Infrastructure.
				(c)Activities
				(1)AmericaView projectThe Secretary, acting through the
			 AmericaView project, shall support the remote sensing data research and
			 educational programs of each State by cooperating with the States—
					(A)to identify new remote sensing data needs
			 and infrastructure; and
					(B)to define, consolidate, and maintain the
			 data requirements of that infrastructure.
					(2)AmericaViewThe Secretary, acting through the
			 AmericaView program, shall maintain AmericaView in each State—
					(A)to share and cooperate in the development
			 of a freely and publicly accessible remote sensing data archive and
			 distribution infrastructure;
					(B)to cooperate with the AmericaView project
			 to develop nationally consistent standards for remote sensing data archives in
			 the State;
					(C)to expand the number of remote sensing data
			 courses taught at educational institutions and provide training, remote sensing
			 data, and teaching tools to educators;
					(D)to expand remote sensing data research at
			 research educational institutions;
					(E)to expand the knowledge and use of remote
			 sensing data and data products in the workforce through outreach programs,
			 workshops, and other training opportunities;
					(F)to build partnerships with local
			 governments to identify unique research and development needs and foster remote
			 sensing pilot projects;
					(G)to promote cooperation and sharing of
			 expertise regarding remote sensing data among the participating States and
			 within each participating State; and
					(H)to enable the States to provide remote
			 sensing data to the EROS Data Center.
					(3)GrantsThe Secretary shall annually award grants
			 to sustain and develop StateView programs.
				(4)Federal partner advisory committee
					(A)In generalThe Secretary shall maintain an advisory
			 committee to advise the Director of the United States Geological Survey
			 regarding the AmericaView program.
					(B)Membership and appointmentThe advisory committee shall consist of 1
			 representative from each of—
						(i)AmericaView;
						(ii)the United States Geological Survey;
						(iii)the Department of Agriculture; and
						(iv)such other Federal agencies as the Director
			 of the United States Geological Survey may require.
						5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as are necessary to
			 carry out this Act for each of fiscal years 2009 through 2014.
		
